      Case 1:16-cr-00281-PGG Document 772 Filed 11/15/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Order of Restitution

                V.                                                           S5 16 Cr. 281 (PGG)

 DONNELL MURRAY,

                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Jessica Feinstein, Assistant United

States Attorney, of counsel; the Defendant's conviction on Counts One and Two of the above

Indictment; and all other proceedings in this case, it is hereby ORDERED that:

        1. Amount of Restitution. DONNELL MURRAY, the Defendant, shall pay restitution in

the total amount of $14,000 to the victim of the offenses charged in Counts One and Two. The

name, address, and specific amount owed to the victim is forth in the Schedule of Victims attached

hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send payments

to the new address without further order of this Court.

        2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically Latique Johnson, under S5 16 Cr. 281, and Rayshaun Jones, under S4 13 Cr. 416.

Defendant's liability for restitution shall continue unabated until either the Defendant has paid the

full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

from all the restitution paid by the Defendant and co-defendants in this matter.

        3. Sealing. Consistent with 18 U.S.C. §§3771 (a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
03.14.2019
      Case 1:16-cr-00281-PGG Document 772 Filed 11/15/19 Page 2 of 2




attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York




[Type text]                                      2                                     [Type text]
